— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Delin, J.), imposed February 20, 1986, upon his conviction of criminal sale of a controlled substance in the second degree, upon his plea of guilty.
Ordered that the sentence is affirmed.
Contrary to the defendant’s contentions, the sentence im*651posed, which was part of a negotiated plea bargain, is neither harsh nor excessive under the circumstances presented. Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.